Justice LaVECCHIA,
dissenting.
My colleagues in the majority today take a crabbed view of what constitutes “extraordinary circumstances” to permit a late filing of a written notice of tort claim. Here, plaintiff made repeated calls *161to her attorney, who in effect abandoned her while she was in a psychologically debilitated state. Plaintiff did not sit on her rights, nor does anyone argue that defendants were prejudiced. Today’s holding is so unduly restrictive that it subordinates the interests of justice to a mere technicality.
First, in the circumstances of this case, the late filing can hardly be considered the fault of plaintiff. The defendants knew of the claim and all aspects of what would be covered in a written notice. Defendants and their attorneys had already met with plaintiff and her attorney within the time frame for defendants’ receipt of notice of injury and discussed topics related to the lawsuit. Plaintiffs motion to cure the lack of written notice of the claim was filed shortly after the ninety-day time period elapsed, and it was granted by the trial court — which leads to the second reason I disagree with the majority’s holding.
The abuse of discretion standard applies to a review of a trial court’s decision on a motion to file a late notice of tort claim under N.J.S.A. 59:8-9. See Lamb v. Global Landfill Reclaiming, 111 N.J. 134, 146, 543 A.2d 443 (1988). As this Court has directed, because the standard for extraordinary circumstances sufficient to permit a late filing is “imprecise ..., each case will depend on its own circumstances.” Lowe v. Zarghami, 158 N.J. 606, 629, 731 A.2d 14 (1999). Consistent with the abuse of discretion standard of review, the Appellate Division majority affirmed the trial court’s grant of plaintiffs motion to file the late written notice based on the combination of circumstances that unfolded prior to the filing of that motion. The Appellate Division majority was unpersuaded by defendants’ efforts to isolate and parse the evidence that, in its totality, convinced the trial court that extraordinary circumstances were present.
In my view, that result advanced the cause of justice. See Eagan v. Boyarsky, 158 N.J. 632, 642, 731 A.2d 28 (1999) (noting interest in hearing public entity tort cases on merits when possible). It allowed a substantial claim to be addressed on its merits when no prejudice to defendants could be identified. Because *162the majority applies too harsh a standard for extraordinary circumstances, and because its after-the-fact analysis parsing the individual difficulties that led to plaintiffs late written notice is inconsistent, in my view, with a proper application of an abuse of discretion review of a late-notice motion that has been granted by the trial court, I must respectfully dissent.
I.
N.J.S.A. 59:8-9 provides:
A claimant who fails to file notice of his claim within 90 days as provided in section 59:8-8 of this act, may, in the discretion of a judge of the Superior Court, be permitted to file such notice at any time within one year after the accrual of his claim provided that the public entity or the public employee has not been substantially prejudiced thereby. Application to the court for permission to file a late notice of claim shall be made upon motion supported by affidavits based upon personal knowledge of the affiant showing sufficient reasons constituting extraordinary circumstances for his failure to file notice of claim within the period of time prescribed by section 59:8-8____
The reasons that plaintiff, D.D., had to resort to a filing under N.J.S.A. 59:8-9 relate to an asserted invasion of her privacy by defendants, University of Medicine and Dentistry of New Jersey (UMDNJ) and Rutgers, the State University (Rutgers). The nature of her claimed injury, its effect on her, and her effort immediately to curtail further injury while she began to suffer consequences of the asserted invasion of her private health information form the intertwined background to plaintiffs N.J.S.A. 59:8-9 filing.
Plaintiff had been asked to be the keynote speaker at Robert Wood Johnson’s World AIDS Day event. She agreed, and in a meeting concerning her participation in the event, D.D. disclosed personal health information to representatives from UMDNJ and asked that it be kept confidential. Nevertheless, on November 24, 2009, D.D. discovered press releases issued by UMDNJ and Rutgers that disclosed confidential information about her personal health.
D.D. did not sleep on her rights. She immediately sent a cease and desist letter to UMDNJ and Rutgers demanding a cessation *163of all publication of her personal health information and followed that up, promptly in December 2009, with a meeting with high-level representatives of both institutions, including the Dean of the School of Nursing, and their counsel. Accompanied by her attorney at that meeting, UMDNJ and Rutgers officials apologized to D.D. and informed her they were investigating the matter and would address the issue. According to D.D., as found by the trial court based on its review of the affidavit submitted in support of plaintiffs motion, she left the meeting with the impression that the parties wished to resolve the matter.
On the heels of that meeting, plaintiff began to experience the consequences of her distress over what had occurred to her.1 Her attorney asked her to provide him with more information about how she was feeling and to detail her manifestations of distress. She complied, sending to him the requested additional information, but when she tried to speak to him about the material she had forwarded, she was met with unreturned calls placed to his office telephone number and cell phone number. Although she did manage to speak with two of her attorney’s colleagues and was told on each occasion that he was out of the office, involved with other responsibilities, she was reassured that her messages would be forwarded to him. However, after placing numerous calls2 that were not returned, and believing that the matter was not being resolved as discussed at the December 2009 meeting, she contacted another attorney on April 7, 2010.
*164The new attorney met with her on April 14, 2010, and the next day filed a written notice of tort claim, having immediately recognized her prior attorney’s omission. It bears mentioning that when- that notice was transmitted, UMDNJ’s response was that the filing was barred because it was late. Rutgers’ response was different; it asked for more information. On April 28, 2010, D.D.’s counsel filed a formal motion to permit filing of a late written notice of tort claim.
The trial court considered the record presented by plaintiff and granted the request to file a late notice of claim. Relying on statutory language, the court found the presence of extraordinary circumstances due to the totality of circumstances that operated to prevent D.D. from timely filing the tort claim notice. The court’s decision discussed how D.D.’s medical and physical conditions worsened after the December 2009 meeting. The court found that those conditions stymied her and impeded her actions during the precious few weeks after that December meeting and before the ninety-day clock, of which she was unaware, expired. Included in the totality of circumstances during that period, which the court considered, was the interactions that plaintiff was having with her former attorney. In sum, the reasonableness of plaintiff’s actions in immediately acting on her rights, her worsening physical and emotional problems, and her increasingly unsatisfying interactions with her counsel, in combination, contributed to the court’s finding extraordinary the overall circumstances facing plaintiff. The court emphasized the “collective impact” of the circumstances with which plaintiff had to grapple. In the exercise of its sound discretion, that court determined plaintiff had established extraordinary circumstances to explain the late filing of the tort claim notice. Therefore, the court granted the motion to permit the late filing. And, from fair review of the trial court’s reasoning, it is apparent that the court could not envision a peeling away of each aspect of the obstacles that, in combination, prevented plaintiffs perfect compliance with the notice filing requirement. But, as the trial court found, she did have a face-to-face meeting with officials within approximately thirty days, in which she detailed the injury *165to her right to privacy, receiving an apology and a promise of further investigation. Thus, the court further held that UMDNJ and Rutgers suffered no prejudice by allowing a late notice of claim.
The Appellate Division affirmed, finding no abuse of discretion and agreeing that the totality of the facts amounted to extraordinary circumstances. Furthermore, the panel concluded that the purpose of the notification requirement was satisfied because D.D. substantially complied with the requirements. Importantly, the panel’s majority emphasized that a totality of the circumstances approach is what is called for in applications to permit a late tort claim notice filed within the one-year period envisioned for such filings. See N.J.S.A. 59:8-9. Both Rutgers and UMDNJ argued dismissively about plaintiffs injuries, claiming respectively that her injuries did not incapacitate her from compliance with a timely filing and did not rise to extraordinary circumstances. Separately, they addressed the attorney’s initial involvement and the impact of his subsequent inaction. The Appellate Division majority, correctly in my view, would have none of the piecemeal approach advanced by defendants:
At the outset, we disagree with the approach of both defendants in parsing out the grounds that provided sufficient reasons for satisfying the extraordinary circumstance standard. It is the totality of the circumstances against which plaintiff[’]s situation must be measured. The trial court did not indicate that plaintiff was too incapacitated to proceed. However, her medical condition had her psychologically stymied and represented an inhibiting and distracting force in her pursuing a timely filing.
The fact that plaintiff engaged an attorney early should not be viewed in isolation or necessarily in defendants’ favor and was not so perceived by the trial court.
The majority detailed how plaintiff satisfied all of N.J.S.A. 59:8-4’s notice requirements3 and explained that it utilized standards *166applicable to the doctrine of substantial compliance not to dilute the extraordinary circumstances requirement, but rather to assist when “evaluat[ing] the discretion reposed in and exercised by the trial court.”
As for the attorney’s role, the appellate majority would not permit the fact that she engaged an attorney to preclude her ability to demonstrate extraordinary circumstances. It would not impute the attorney’s inattentive conduct to plaintiff and thereby preclude her from a demonstration of extraordinary circumstances. In essence, the appellate majority did not reject the trial court’s consideration of the attorney’s conduct and interactions with plaintiff as part of the mix of circumstances to be considered, in their totality, when determining whether extraordinary circumstances have been presented.
A dissent in the Appellate Division brought this appeal to us as of right. See R. 2:2-l(a)(2).
II.
A majority of this Court now is persuaded by defendants’ dissection of each discrete fact as not constituting, individually, extraordinary circumstances under N.J.S.A. 59:8-9. In my view, the Court misapplies the abuse of discretion standard of review and undervalues the totality of the circumstances analysis applied by the trial court in its assessment of the sufficiency of plaintiffs reasons for the late filing. Indeed, out of an apparent overriding concern about opening the floodgates to permitting the late filing of notices of tort claims based on “an attorney’s inattention, or even an attorney’s malpractice,” see ante at 156, 61 A.3d at 921, *167the majority elevates this one aspect of the events that led to plaintiffs failure to perfect compliance with N.J.S.A. 59:8-4, and then is dismissive of its role.
The majority’s approach is unduly restrictive. Our courts recognize that extraordinary circumstances should be evaluated on a case-by-case basis, see O’Neill v. City of Newark, 304 N.J.Super. 543, 551, 701 A.2d 717 (App.Div.1997), and I believe the facts here, when considered together, are sufficient to justify the trial court’s decision. Substantive communications and a meeting between the parties, with counsel present, took place before the ninety days elapsed and covered all aspects of what a notice of tort injury must impart to the public entities involved, see N.J.S.A. 59:8-4, except that it was not accomplished in writing. Rather, it was transmitted in face-to-face discussion between the parties and their counsel. I am not convinced that in order to demonstrate extraordinary circumstances a plaintiff must show that she was physically or mentally unable to take any steps to perfect her claim. That is an interpretation of extraordinary circumstances that seems unduly harsh and overly restrictive of the statutory safety valve allowed by N.J.S.A. 59:8-9. Moreover, I see no evidence that when the Legislature heightened the standard from “sufficient reasons” to “extraordinary circumstances” that such physical or mental incapacities were meant to become the necessary required showing for exceptional circumstances.
The standard of exceptional circumstances has been around since 1994, and not until today do we find a court, let alone this Court, now demanding that a plaintiffs physical or mental condition, viewed in isolation from all other events transpiring in plaintiffs life, including her interactions with defendants and with counsel, must be so deteriorated that only the comatose or emotionally paralyzed plaintiff can possibly present extraordinary circumstances. Simply because our prior case law involved extreme examples of physical or emotional incapacitation does not stand to reason that a trial court cannot find other combining circumstances to be extraordinary. In sum, I do not believe a *168plaintiffs injuries should be viewed in isolation, and I find the majority’s holding — that they must be — too restrictive of a standard that was meant to be left to the trial courts to determine on a ease-by-case basis.
I also believe that the negligence of D.D.’s first attorney should not be viewed in isolation. It is true that simple attorney negligence alone is not enough to warrant extraordinary circumstances. Zois v. N.J. Sports & Exposition Auth., 286 N.J.Super. 670, 674, 670 A.2d 92 (App.Div.1996) (finding no extraordinary circumstances where attorney’s secretary misplaced file). However, since when did we become inured to utter neglect by an attorney? Has attorney malpractice and abandonment become so utterly ordinary? We should not stop viewing as extraordinary inattention by an attorney that arguably approaches unethical conduct. In my view, what plaintiff experienced with her first attorney involves more than simple attorney negligence; it implicates total and surprising attorney neglect after extensive engagement with plaintiff and defendants. Plaintiffs attorney’s conduct should factor into the examination of her circumstances as they, in combination, were presented to explain why her failure to file a timely written notice of claim, in fact, was uniquely challenging and did constitute extraordinary circumstances.
This Court has recognized extraordinary circumstances where an attorney did not file a notice of claim due to legal confusion about the accrual date of injury. Beauchamp v. Amedio, 164 N.J. 111, 121-23, 751 A.2d 1047 (2000). In that case, the attorney gave incorrect legal advice, which resulted in a procedurally barred claim. Id. at 122, 751 A.2d 1047. Notably, Justice Long pointed out that the plaintiff “did everything she could to protect a potential claim.” Ibid. So too here, notwithstanding the majority’s effort to box our holding in Beauchamp. Ante at 156-57, 61 A.3d at 921-22. D.D. consulted a lawyer and with that attorney met with the defendants, showing a clear intent to pursue the matter. She thereafter repeatedly tried to contact her attorney to no avail. Rather than receiving incorrect advice, she received no advice or *169assistance at all when it came to completing the filing of a written notice. I would find that receiving no advice or assistance with that filing is similar to receiving incorrect advice and is unlike an attorney misplacing a file. See Zois, supra, 286 N.J.Super. at 674, 670 A.2d 92.
With those reasons in mind, I find puzzling the majority’s analysis and can only view it as an example of a failure to give proper application to the abuse of discretion standard. Judicial discretion is
tlifi option which a judge may exercise between the doing and the not doing of a thing' which cannot be demanded as an absolute legal right, guided by the spirit, principles and analogies of the law, and founded upon the reason and conscience of the judge, to a just result in the light of the particular circumstances of the case.
[State v. Madan, 366 N.J.Super. 98, 109, 840 A.2d 874 (App.Div.2004) (citation omitted).]
And, importantly, we have previously held that courts should review “more carefully cases in which permission to file a late claim has been denied than those in which it has been granted, to the end that wherever possible cases may be heard on their merits, and any doubts which may exist should be resolved in favor of the application.” Lowe, supra, 158 N.J. at 629, 731 A.2d 14 (internal quotations and citations omitted). Thus, even were one to concede that this case is close and could arguably have been decided at the trial court in either party’s favor, with the facts of this case and the standard of review in mind, I certainly cannot say that the trial court failed to exercise sound discretion. It is the trial court’s exercise of discretion that should “be sustained on appeal in the absence of a showing of an abuse thereof.” Lamb, supra, 111 N.J. at 146, 543 A.2d 443. Although the majority tries mightily to portray this case as one involving legal error, claiming that the trial court misunderstood the legal standard, I am not persuaded by the effort to mask a simple re-exercise of discretion by this Court.
Respectfully, I must dissent.
Justice ALBIN joins in this opinion.
*170For reversal and remandment — Chief Justice RABNER and Justices HOENS and PATTERSON — 3.
For dissentment — Justices LaVECCHIA and ALBIN — 2.

 According lo D.D.'s affidavits and other materials submitted in connection with the motion to allow filing ol the late notice, she developed severe stress and anxiety, hypertension, insomnia, respiratory insufficiency, blurred vision, and a lack of concentration. That medical evidence was substantiated by her physician, who as the Appellate Division quotes, "noted ‘a worsening in her psychological and physical condition.' " D.D. additionally claimed that the disclosure of her personal information had an adverse effect on her personal and professional relationships.


 She averred that she attempted to speak to him by phone approximately ten times.


 The majority stated plaintiff satisfied the requirements because
(1) plaintiff's name and address were known because she was to be the keynote speaker at the WORLD AIDS day program; (2) the name and address of the law firm representing her was known through the attorney’s *166presence at the meeting; (3) the date, time, place, and alleged cause of the disclosure through the internet, various press releases, and other media outlets was fixed at November 24, 2009; (4) plaintiff had suffered injuries because of this privacy invasion disclosing confidential health information, the full extent of which were unknown; (5) the public entities responsible for the injuries were present and participated at the meeting; and (6) the extent of any medical expenses were presently unknown.